Exhibit 10.2
stevenbrunygbemployme_image1.jpg [stevenbrunygbemployme_image1.jpg]




Fkjdslafklfkd;slaf;ladsfkjl;dasfj;ladsjf;ldsak


2801 Network Boulevard, Suite 300
Frisco, Texas 75034




Highly Confidential    


February 7, 2015


Steven Bruny


Via email


Dear Steven,


Pursuant to recent discussions between you and David Walsh, President, Chief
Executive Officer and Chairman, I am pleased to offer you the G1 level position
of EVP, Global Services, based on the terms and conditions described below. If
you accept this offer, it is anticipated that you will commence the EVP, Global
Services role on or about February 9, 2015 (“Effective Date”).


Compensation


If you accept this offer, your annual base salary will be USD $280,000.00, less
applicable withholdings, as of the Effective Date. In addition to the
above-described annual salary, you will be eligible for incentive compensation
with a target of 50% of your annual base salary, less applicable withholdings,
subject to the terms and conditions of the Company’s discretionary Short Term
Incentive Plan (“STIP”). Eligibility for incentive compensation under the STIP
is not a contractual entitlement, and GENBAND reserves its rights to amend,
revise, and/or withdraw the STIP in the future. This annual target variable
compensation will be pro-rated in 2015 based on the Effective Date.


Equity


If you accept this offer, GENBAND will recommend to the Compensation Committee
of the Board of Directors (“Board”) that you be granted .15% of additional
equity in GENBAND Holdings Company per the terms of the GENBAND Holdings Company
Management Equity Plan (the “Plan”) when shares become available for grant under
the Plan. GENBAND’s agreement to make this recommendation to the Board is not
and should not be construed to be a guarantee that the Board will award you any
additional equity when shares become available for grant under the Plan. As you
may be aware, awards of available equity in GENBAND Holdings Company may only be
made upon







--------------------------------------------------------------------------------

Exhibit 10.2
stevenbrunygbemployme_image1.jpg [stevenbrunygbemployme_image1.jpg]




Fkjdslafklfkd;slaf;ladsfkjl;dasfj;ladsjf;ldsak


2801 Network Boulevard, Suite 300
Frisco, Texas 75034




formal approval of the Board, execution of any requested subscription agreements
or offering documents and collection of any required payment.


The terms and conditions of your employment with GENBAND not addressed in this
letter remain of full force and effect including, without limitation, your
obligations under GENBAND Confidentiality, Non-Disclosure and Non-Solicitation
Agreement dated May 20, 2012.


If you wish to accept this offer of employment based on the above terms, please
sign this letter in the space below and return it to Petrena Ferguson (via email
PDF is fine) by close of business on February 27, 2015.


I believe this is a great opportunity for you to continue your excellent
contribution to GENBAND and remain as part of our exciting future. If you have
any questions, please do not hesitate to contact me.
Sincerely,


Robin Wright
EVP, Corporate Operations & HR


_________________________________________________________________


I, Steven Bruny, have read, understood and accept the above described offer of
employment.




/s/ Steven Bruny__________                2/26/15_______________________
Signature                         Date
            


2

